Howard, J.
— The statute, c. 25, <§> 89, upon which this action is founded, has received a construction in the cases of Reed v. Belfast, 20 Maine, 246, and Sanford v. Augusta, 32 Maine, 536.
In the case last named, it was decided that all damages occasioned by an injury to the wife, through a defect in a highway, might be recovered against the town, in an action commenced in the names of the husband and wife. It follows from the same construction, that an action cannot be maintained upon the statute, by the husband alone, for damages occasioned by an injury to his wife. Nonsuit confirmed.
Tenney, Rice and Appleton, J. J., concurred.